Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00350-CV

                               IN RE MWM HELOTES RANCH, LTD.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 21, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 12, 2014, relator MWM Helotes Ranch, Ltd. filed a petition for writ of mandamus

and a motion for emergency temporary stay pending a ruling on the mandamus petition. The court

has considered the petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus and the motion for emergency

temporary stay are denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2005CI14589, styled John H. White Jr., Individually, John H. White III,
Individually and John H. White Jr., John H. White III and Molly C. White in their capacities as Co-Trustees of the
1983 John H. White Long Term Trust f/b/o John H. White Jr., and the 1976B Partnership Trust v. TCW Helotes Ranch,
Ltd. and MWM Helotes Ranch, Ltd., Myfe Moore and Tuleta White, pending in the 73rd Judicial District Court, Bexar
County, Texas, the Honorable Larry Noll presiding.